DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments February 16, 2022 are acknowledged.

Claims 3 and 9 have been canceled.
Claims 1, 2, 4, and 8 have been amended.
Claims 11 and 12 have been added.
Claims 1, 2, 4-8, and 10-12 are pending in the instant application.


Priority
Applicant’s perfection of the claim for foreign priority to Chinese application 201610704559.1 filed 8/22/2016 and 201710125244.6 filed 3/3/2017 based upon the submission of certified translations of the foreign language documents is acknowledged.


Information Disclosure Statement
The IDS forms received 2/20/2019 and 6/16/2020 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 8 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received as part of the February 16, 2022 response.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/028823 has been withdrawn in view of applicant’s correction of inventorship in the instant application such that the ‘823 patent publication does not reasonably qualify as work done by another as all inventors of the ‘823 publication are also inventors of the instant application as well as the submissions of certified translations of the foreign priority documents to which the instant application claims the benefit of priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,676,537 in view of Satjn et al. (WO 2011/157741). 
The ‘537 patent claims antibodies that bind to tissue factor (TF) and comprise the same CDRs, VH and VL paired sequences, and clone names as recited in the instant claims (see all issued claims, and in particular compare instant claim 1 to issued claim 1, instant claim 6 to issued claim 3, and instant claim 7 to issued claim 14).  Administration of such antibodies to patients to treat cancer, including TF overexpressing cancers, is also claimed (see for example issued claims 4-6).  Pharmaceutical compositions comprising such antibodies are also claimed (see for example issued claim 11).  It should be noted that TF-mAb-H39 is explicitly claimed as well as administered in the claims of the ‘537 patent (see most particularly issued claims 14 and 4).   The issued claims differ from the instant claimed invention in that antibody drug conjugates (ADC) are not explicitly recited in the issued claims.  
Satjn et al. disclose the synthesis of anti-TF ADC and their administration to treat tumors and other cancerous conditions (see entire document, particularly the abstract, claims, and page 2).  Conjugation of MMAE and MMAF to anti-TF antibodies via linkers such as MC-val-cit-PAB is disclosed (see for example page 16 as well as 29-36 and example 16).  Such ADC constructs efficiently killed targets as part of both in vitro and in vivo cancer models (see particularly examples 18-21).  
Therefore, it would have been obvious to a person of ordinary skill in the art to convent the anti-TF antibodies of the issued claims into ADC constructs.  The ordinary artisan would have been motivated to do so as ADC directed to TF expressing cells are very effective in killing tumor cells as taught by Satjn et al., thereby increasing anti-tumor activity when practicing the methods of treating cancer as set forth in the issued claims.  Artisans would enjoy a reasonable expectation of success in converting antibodies into ADC based upon the guidance, direction, and working examples as set forth by Satjn et al.
    
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.  Applicant appears to argue that the rejection is improper and should be withdrawn because the instant claimed ADC show less inhibition of blood clotting relative to the constructs of Satjn et al.  Applicant argues that the inhibition of coagulation is due to the antibody rather than the drug (e.g. MAME, MAMF, etc) portion of the ADC, that such an effect provides for increased safety and fewer side effects, and provides a declaration under 1.132 from inventor Yu with experimental data to support such assertions.  Applicant also argues that the fact that HuSC1-39 of the instant application has about 10-fold higher affinity for TF relative to the constructs of Satjn et al. is also evidence of unexpected results, and that in view of all of the above the rejection should be withdrawn.
Applicant’s arguments have been considered and are not persuasive.  The rejection of record sets forth why applicant’s instant claimed ADC products and methods of administering them are obvious variants of the previously issued claims concerning anti-TF antibodies and their administration to treat cancer.  Rather than arguing why applicant’s instant claimed invention are non-obvious variants of what was previously issued to applicant in the ‘537 patent, applicant sets forth reasons why the instant claimed constructs are better than those of Satjn.  Such arguments completely miss the point of the rejection of record, which is that applicant is presently attempting to claim an obvious variation of the inventions for which applicant has already secured patent rights in the ‘537 patent.  As set forth in the introductory paragraph explaining the judicially created doctrine of double patenting,  “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).”  Thus the staring point for any analysis is the reference claims, which in the instant setting are the claims of the ‘537 patent.  This means that all of applicant’s arguments which utilize the premise of Satjn being the starting point cannot be persuasive as the analysis is improper.  For example, applicant argues that it was unexpected that HuSC1-39 of the instant application has about 10-fold higher affinity for TF relative to the constructs of Satjn et al, and demonstrates that this activity is dependent upon the antibody part rather than the conjugated drug moiety.  Given that this activity is dependent upon the antibody portion, and given that the antibody biological sequences and names are 100% identical when comparing the issued claims to those presently under examination, there is nothing unexpected as the structure that gives rise to the phenomenon being argued is the same when comparing the issued and instant claims.  Therefore any and all phenomena dependent upon the interaction between TF and the antibody part are necessarily present in the issued claims.  As per MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Note that in double patenting analysis, the issued claims are treated as if they are prior art, and contrary to applicant’s assertions, the issued claims are the closest prior art. Thus, the question is would artisans when looking at the issued claims of the ‘537 patent which recite anti-TF antibodies and their administration to treat cancer think of turning  such antibodies into ADC for treating cancer, and the rejection of record establishes that based upon the teachings of Satjn et al. artisans would be motivated to make the issued antibodies into ACD and would enjoy a reasonable expectation of success in doing so.  The rejection is maintained.
 

No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644